                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED STATES OF AMERICA,                     Case No. CV-19-14 -BLG-SPW

                                              JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

$20,960.00 IN U.S. CURRENCY,

                      Defendant.




 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Judgment is entered in favor of
 Plaintiff and against Defendant as stated in the Court's Order E.C.F. 15, which was
 entered on April 23, 2019.

        Dated this 26th day of April 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ E.Hamnes
                                   E.Hamnes, Deputy Clerk
